        Case 1:16-cv-00158-TJC Document 30 Filed 12/01/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

ANTON WOOD ROBERTS,                              CV 16-158-BLG-TJC

                   Plaintiff,
                                                 ORDER
vs.

ANDREW SAUL, Commissioner of
Social Security,

                   Defendant.

      The Court has received the Ninth Circuit’s mandate in this case, reversing

the Commissioner’s determination and remanding for further action. Accordingly,

IT IS ORDERED that this case is REMANDED to the Commissioner of Social

Security for further proceedings consistent with the Ninth Circuit’s Memorandum

decision of October 9, 2020. (Doc. No. 28.)

      DATED this 1st day of December, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
